UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-8211 Dreyfus Institutional Preferred Money Market Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 12/31/2009 -1- FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus Institutional Preferred Money Market Fund December 31, 2009 (Unaudited) Negotiable Bank Certificates of Deposit52.4% Principal Amount ($) Value ($) Allied Irish Banks (Yankee) 0.58% - 1.00%, 1/5/10 - 3/15/10 230,000,000 230,000,000 Bank of Ireland (Yankee) 0.62%, 3/23/10 100,000,000 a 100,000,000 Bank of Nova Scotia (Yankee) 0.31%, 3/29/10 50,000,000 50,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.21% - 0.24%, 2/26/10 - 4/1/10 425,000,000 425,000,000 Barclays Bank PLC (Yankee) 0.42% - 0.55%, 3/22/10 - 5/12/10 400,000,000 400,000,000 Calyon NA (Yankee) 0.25%, 1/14/10 350,000,000 350,000,000 Credit Industriel et Commercial (London) (Yankee) 0.17% - 0.33%, 2/1/10 - 3/1/10 425,000,000 425,004,212 HSBC USA Inc. (London) 0.32%, 3/29/10 75,000,000 75,000,000 ING Bank N.V. (London) 0.27% - 0.28%, 1/19/10 - 2/16/10 250,000,000 250,000,000 Intesa Sanpaolo SpA (Yankee) 0.33%, 3/29/10 100,000,000 100,000,000 Lloyds TSB Bank PLC (Yankee) 0.13%, 2/1/10 400,000,000 400,003,444 Natixis (Yankee) 0.30%, 1/5/10 - 2/22/10 350,000,000 350,000,000 Rabobank Nederland (Yankee) 0.30%, 5/7/10 100,000,000 100,000,000 Royal Bank of Scotland PLC (Yankee) 0.28% - 0.30%, 1/7/10 - 2/11/10 390,000,000 390,000,000 Societe Generale (Yankee) 0.24%, 1/4/10 350,000,000 350,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.27%, 1/20/10 100,000,000 100,000,000 UBS AG (Yankee) 0.24% - 0.25%, 1/8/10 - 2/16/10 350,000,000 350,000,000 Unicredit Bank AG (Yankee) 0.32% - 0.45%, 2/5/10 - 4/1/10 400,000,000 400,000,000 Total Negotiable Bank Certificates of Deposit (cost $4,845,007,656) Commercial Paper17.9% Abbey National North America LLC 0.03%, 1/4/10 300,000,000 299,999,250 Banco Bilbao Vizcaya Argenteria Puerto Rico 0.32% - 0.34%, 4/15/10 - 5/5/10 150,000,000 149,842,833 General Electric Capital Corp. 0.23%, 2/4/10 200,000,000 199,956,556 Intesa Funding LLC 0.32%, 3/29/10 200,000,000 199,845,333 Natixis 0.01%, 1/4/10 100,000,000 99,999,917 Rabobank USA Financial Corp. 0.01%, 1/4/10 200,000,000 199,999,833 Scotiabanc, Inc. 0.15%, 4/1/10 202,500,000 a 202,424,063 Skandinaviska Enskilda Banken AB 0.13%, 1/14/10 200,000,000 a 199,990,611 Societe Generale N.A. Inc. 0.02%, 1/4/10 100,000,000 99,999,833 Total Commercial Paper (cost $1,652,058,229) Corporate Notes6.0% Bank of America Corp. 0.21%, 1/4/10 300,000,000 300,000,000 Credit Suisse 0.31%, 1/11/10 250,000,000 b 250,000,000 Total Corporate Notes (cost $550,000,000) U.S. Government Agency2.7% Federal Home Loan Mortgage Corp. 0.26%, 1/17/10 (cost $250,000,000) 250,000,000 b,c Time Deposits14.6% Allied Irish Banks (Grand Cayman) 0.25%, 1/4/10 200,000,000 200,000,000 BNP Paribas (Grand Cayman) 0.03%, 1/4/10 300,000,000 300,000,000 Commerzbank U.S. Finance Inc. (Grand Cayman) 0.00%, 1/4/10 150,000,000 150,000,000 KBC Bank N.V. (Grand Cayman) 0.00%, 1/4/10 400,000,000 400,000,000 State Street Bank and Trust Co. (Grand Cayman) 0.01%, 1/4/10 297,000,000 297,000,000 Total Time Deposits (cost $1,347,000,000) Asset-Backed Commercial Paper6.4% Atlantis One Funding Corp. 0.32%, 3/25/10 75,000,000 a 74,944,667 Cancara Asset Securitisation Ltd. 0.30%, 1/11/10 200,000,000 a 199,983,333 CHARTA LLC 0.32% - 0.37%, 1/13/10 - 4/6/10 220,000,000 a 219,846,075 Gotham Funding Corp. 0.15%, 1/29/10 50,000,000 a 49,994,167 Mont Blanc Capital Corp. 0.19%, 2/4/10 49,129,000 a 49,120,184 Total Asset-Backed Commercial Paper (cost $593,888,426) Total Investments (cost $9,237,954,311) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2009, these securities amounted to $1,096,303,100 or 11.9% of net assets. b Variable rate securityinterest rate subject to periodic change. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. At December 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of December 31, 2009 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 9,237,954,311 Level 3 - Significant Unobservable Inputs - Total 9,237,954,311 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional Preferred Plus Money Market Fund December 31, 2009 (Unaudited) Negotiable Bank Certificates of Deposit24.5% Principal Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.18%, 1/25/10 25,000,000 25,000,000 Calyon NA (Yankee) 0.17%, 1/25/10 25,000,000 25,000,000 Canadian Imperial Bank of Commerce (Yankee) 0.07%, 2/1/10 30,000,000 30,000,000 Credit Industriel et Commercial (Yankee) 0.20%, 1/19/10 25,000,000 25,000,000 Fortis Bank (Yankee) 0.20%, 1/19/10 25,000,000 25,000,000 Lloyds TSB Bank PLC (Yankee) 0.13%, 2/1/10 25,000,000 25,000,215 Mizuho Corporate Bank (Yankee) 0.20%, 1/19/10 25,000,000 25,000,000 Natixis (Yankee) 0.22%, 1/7/10 25,000,000 25,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.17%, 1/29/10 25,000,000 25,000,000 Total Negotiable Bank Certificates of Deposit (cost $230,000,215) Commercial Paper14.9% Abbey National North America LLC 0.03%, 1/4/10 30,000,000 29,999,925 Deutsche Bank Financial LLC 0.02%, 1/4/10 30,000,000 29,999,950 Societe Generale N.A. Inc. 0.18%, 1/19/10 25,000,000 24,997,750 UBS Finance Delaware LLC 0.01%, 1/4/10 30,000,000 29,999,975 Unicredit Delaware Inc. 0.23%, 1/14/10 25,000,000 24,997,924 Total Commercial Paper (cost $139,995,524) U.S. Treasury Bills26.3% U.S. Treasury Bills 0.01% - 0.02%, 3/11/10 - 3/25/10 (cost $247,991,259) 248,000,000 U.S. Government Agency6.5% Federal Home Loan Bank 0.00%, 1/4/10 (cost $60,999,995) 61,000,000 Time Deposits9.6% Branch Banking & Trust Co. (Grand Cayman) 0.01%, 1/4/10 30,000,000 30,000,000 Commerzbank U.S. Finance Inc. (Grand Cayman) 0.00%, 1/4/10 30,000,000 30,000,000 Intesa Sanpaolo SpA (Grand Cayman) 0.01%, 1/4/10 30,000,000 30,000,000 Total Time Deposits (cost $90,000,000) Repurchase Agreements14.9% BNP Paribas 0.00%, dated 12/31/09, due 1/4/10 in the amount of $100,000,000 (fully collateralized by $11,256,600 Treasury Inflation Protected Security, 2.38%, due 1/15/25, value $13,807,001 and $69,136,200 U.S. Treasury Bonds, 4.38%-7.50%, dated 11/15/16-2/15/38, value $88,193,077) 100,000,000 100,000,000 RBS Securities 0.00%, dated 12/31/09, due 1/4/10 in the amount of $40,000,000 (fully collateralized by $15,923,000 U.S. Treasury Bonds, 7.13%, due 2/15/23, value $20,946,210 and $19,760,000 U.S. Treasury Notes, 1.13%, due 6/30/11, value $19,857,219) 40,000,000 40,000,000 Total Repurchase Agreements (cost $140,000,000) Asset-Backed Commercial Paper3.2% Atlantis One Funding Corp. 0.05%, 1/4/10 (cost $29,999,875) 30,000,000 a Total Investments (cost $938,986,868) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2009, this security amounted to $29,999,875 or 3.2% of net assets. At December 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of December 31, 2009 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 938,986,868 Level 3 - Significant Unobservable Inputs - Total 938,986,868 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form
